Citation Nr: 0635210	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon.  

In April 1998, July 2003, and June 2005, the Board remanded 
the instant claim for further development.


FINDINGS OF FACT

1.  A neck disorder was not manifest in service or within one 
year of discharge from service, and is unrelated to service.

2.  A neck disorder was not caused or aggravated by the 
veteran's service-connected residuals of herniated nucleus 
pulposus.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A neck disability is not proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case the veteran's claim was received in April 
1993, long before the enactment of the VCAA.  The RO made 
various attempts to obtain service medical records prior to 
the initial adjudication of the veteran's claim in February 
1994.  An August 1995 letter asked the veteran to submit the 
appropriate form so that records pertaining to her time as a 
military dependent could be requested.  An April 1997 letter 
asked the veteran for additional information.

A letter dated in July 2001 instructed the veteran regarding 
the evidence necessary to support her claim for service 
connection.  It indicated that she should provide precise 
dates and locations of treatment received following her 
discharge from the military, during the time she was a 
military dependent.  She was also asked to identify any 
private treatment after her discharge from the military.  A 
March 2002 letter requested information pertaining to any 
chiropractic treatment the veteran had received.

A July 2003 letter provided information on the status of the 
veteran's claim.  She was informed of the evidence of record 
and instructed that VA was responsible for obtaining certain 
types of evidence.  The letter also indicated that VA would 
make reasonable efforts to obtain other types of evidence.  A 
February 2004 letter also discussed the evidence of record 
and indicated that VA would assist the veteran in obtaining 
evidence in support of her claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran's service medical records reflect that in 
November 1975 the veteran complained of low back myalgia with 
malaise.  The assessment was flu syndrome.  On a June 1976 
periodic physical examination, she reported recurrent back 
pain.  The spine and lower extremities were normal.  At the 
January 1977 separation examination, the veteran denied 
having or having had recurrent back pain, neuritis, or 
paralysis.  The spine and lower extremities were normal.

From November to December 1977, the veteran was hospitalized 
at a military hospital as a military dependent.  She reported 
a history of left leg pain that began in March 1977.  She 
indicated that she had not had any previous back problems 
prior to the episode in March 1977.  Physical examination 
revealed tenderness over the sciatic nerve on the left.  The 
neurologic examination revealed no atrophy, but there was an 
obvious absence of the left Achilles' reflex.  The diagnosis 
was a herniated nucleus pulposus at L5-S1.  During the 
hospitalization, she underwent a partial hemi-laminectomy 
with excision of a herniated disc at the L5-S1 space.

The veteran underwent a VA examination in August 1993.  She 
reported that her low back problems began in 1976 while 
assisting in moving a helicopter.  She indicated that she did 
not seek any treatment during service for her symptomatology.  
She noted that prior to her low back surgery in 1977, she had 
low back pain and left leg symptoms.  She indicated that her 
neck symptomatology began six or seven months after her back 
surgery and was not precipitated by an injury.  She described 
stiffness and aching in her neck and noted that such symptoms 
were alleviated by chiropractic therapy.  Following physical 
examination, the diagnoses included chronic neck strain with 
no objective findings except for some reduction in the range 
of neck flexion.  The examiner noted that there were no 
neurologic abnormalities in the upper extremities.  

In a September 1994 statement, a private chiropractor 
reported that the veteran's complaints were primarily neck 
and upper back pain and stiffness and occasional lower back 
complaints.  The chiropractor noted that an initial 
examination revealed a short right leg with additional 
subluxation of the lumbar spine and pelvis, resulting in 
scoliosis.  He indicated that the upper spine (the cervical 
and thoracic regions) became excessively burdened by the 
constant and progressive compensation for the lower back 
dysfunction, thereby becoming symptomatic and chronically so.  
He stated that the cervical and thoracic symptoms would not 
be present if it were not for a pre-existing lower back 
injury.  He noted that his records showed a 1977 partial 
laminectomy of L5 to relieve pressure from spinal nerve roots 
at that level.  He opined that the pre-existing lower back 
injury had predisposed the cervical and thoracic regions to 
undergo excessive compensation and premature spinal 
degeneration, which was evidenced on X-rays.

The veteran underwent a VA examination in April 2003.  The 
examiner indicated that there were no notes in the veteran's 
service medical records regarding her neck pains.  The 
examiner noted that there was no record of back 
symptomatology for some period of time after the 1977 
surgery.  The veteran reported that she currently had no low 
back symptomatology other than occasional low back pain about 
twice a month and occasional sciatic pain.  She stated that 
her main complaints were neck and upper back pains.  X-rays 
revealed an approximate 50 percent narrowing of 
C5-C6 disc space and a mild narrowing of the L5-S1 disc 
space.  Following a physical examination, the diagnoses 
included degenerative disc disease of the cervical spine at 
C5-C6.  The examiner noted that the veteran did not have 
symptoms of back or neck pain in her service medical records.  
He indicated that the veteran had back surgery in November 
1977 after being discharged from active service in February 
1977 and that she went for a significant period of time 
without back complaints.  He opined that the neck and back 
disorders were probably less than likely related to service-
time injuries or complaints.

An additional VA examination was carried out in October 2005.  
A history was obtained from the veteran as well as a review 
of the claims folder and service medical records.  The 
veteran expressed her belief that her cervical spine problems 
were related to her lumbar spine disability.  She reported 
that several months after her low back surgery, she developed 
an achy strain in her neck.  She did not recall that anything 
particular caused the problem, and stated that she had 
experienced no neck problems previously.  She reported that 
over the previous two and one half years he had experienced a 
radiating pain into her right arm.  The examiner noted that 
an October 2001 MRI report reflected degenerative changes at 
C5-C6 without herniation of the disc.  The diagnosis was C5-
C6 degenerative disc disease with chronic cervical spine 
strain.  The examiner concluded that there was no evidence 
that the veteran's current cervical spine strain was related 
to her activities while  in service.  He noted that the 1994 
chiropractor's note was not currently scientifically 
justified or accepted in the medical community.  He 
determined that it was less than likely that cervical spine 
strain was due to the herniated disc at L5-S1.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for disability which 
was incurred in or aggravated by service, or is proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

In considering this case on the merits, the Board concludes 
that service connection for a neck disorder is not warranted.  
In this regard the Board notes that there is no evidence of 
neck pathology in service or within one year of separation.  
Her assertion of treatment for neck pathology within one year 
of separation is unsupported and not accepted as credible.  
Specifically, when the neck was examined in November 1977, it 
was within normal limits.  Her August 1993 report, during a 
VA examination, noted the onset of neck symptoms 6-7 months 
after the November 1977 operation; thereby placing the onset 
more than one year after separation.  The normal finding in 
November 1977 and the report of onset more than one year 
after separation is more probative than the more recent 
assertion of neck pathology within one year of separation.

Moreover, VA examiners have concluded that the claimed neck 
disorder is not related to service.  The grant of service 
connection requires competent medical evidence to establish a 
diagnosis and, as in this case, relate the diagnosis to the 
veteran's service.  The evidence establishes that the 
veteran's current neck disorder is not related to service.  
The veteran is a layperson, and her own opinion regarding 
onset or cause is not competent.  

Service connection is also not warranted on a secondary 
basis.  In this regard the Board acknowledges that a 1994 
statement from the veteran's chiropractor indicates a 
relationship between her service-connected low back 
disability and the claimed neck disorder.  However, the VA 
examiners have concluded that the claimed neck disorder is 
not related to service time injuries or complaints.  
Moreover, the October 2005 VA examiner indicated that there 
was no evidence that the veteran's current cervical spine 
strain was related to her activities while in service.  He 
indicated that the 1994 chiropractor's statement was not 
currently scientifically justified or accepted in the medical 
community.  He concluded that it was less than likely that 
the cervical spine strain was due to the herniated disc at 
L5-S1.  

The Board acknowledges that there is a conflict regarding the 
question of whether there is a relationship between the 
veteran's claimed neck disorder and her service-connected low 
back disability.  However, the Board concludes that the 
opinions of the VA examiners are more convincing than the 
statement of the veteran's chiropractor.  While the veteran's 
chiropractor set forth his rationale for concluding that the 
neck disorder had been caused by the service-connected low 
back disability, the October 2005 VA examiner determined that 
the chiropractor's conclusion was not scientifically 
justified or accepted in the medical community.  As such, the 
Board finds that the more probative evidence establishes that 
the claimed neck disorder is not related to the veteran's 
service-connected low back disability.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for a neck disorder is denied.


ORDER

Entitlement to service connection for a neck disorder is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


